DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 1-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Maan (WO 2021074704 A1). 
         
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Case Law and Maan (WO 2021074704 A1).
         
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Maan (WO 2021074704 A1) and Thaon (US 20200139206 A1).
         
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Jacquelot (WO 2014072784 A2) and Maan (WO 2021074704 A1).
         
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Cho (US 20100261537 A1) and Maan (WO 2021074704 A1).
         
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Maan (WO 2021074704 A1) and Youk (US 20200289906 A1).
         
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Bose (AU 2013209683 A1) and Maan (WO 2021074704 A1).
         
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 3206205 A) in view of Maan (WO 2021074704 A1) and McDonnell (US 3206205 A).
         
Regarding claim 1, McLoughlin teaches 1. A configurable golfing apparatus, comprising in combination: a hollow gripping portion for enclosing a golf club shaft; the golf club shaft secured and enclosed within the gripping portion with a plurality of golf club shaft holders; a first golf club shaft holder located at a first top end of the rectangular gripping portion for engaging and securely holding a first top end of the golf club shaft within the rectangular gripping portion, the first golf club shaft holder including a first receptacle for inserting, engaging and securely holding the first top end of the golf club shaft; a second golf club shaft holder located at a second end of the rectangular gripping portion for engaging and securely holding a second bottom end of the golf club shaft within the rectangular gripping portion, the second golf club shaft holder including a second receptacle for inserting, engaging and securely holding the second bottom end of the golf club shaft; and a golf club head connection component for dynamically inserting and removing one or more different golf club heads into the golf club shaft, the golf club head connection component attached to the second bottom end of the golf club shaft, the hollow rectangular gripping portion providing a plurality of new rectangular gripping points and positions on the configurable golfing apparatus and complying with cross sectional dimensions, axis of a grip and two grip requirements for golf club grips used by professional golfers, the golf club shaft secured and enclosed within the rectangular gripping portion fully operational as a golf club shaft and complying with straightness, bending and flexibility, twisting and torque, properties and golf club head attachment requirements for golf club shafts used by the professional golfers.   See Figure 2; item 11, 13, 8, 24. 
Maan does teach a hollow rectangular gripping portion See "the present invention provides a universal hand grip having a cross-section of a shape including but not limited to circular, rectangular, truncated square pyramidal structure, truncated rectangular pyramidal structure, brick taper, oval, egg shape.".
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Maan to provide a universal hand grip; and as “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
         
Regarding claim 2, McLoughlin teaches 2. The configurable golfing apparatus of Claim 1 wherein the hollow rectangular gripping portion includes a wood, metal, rubber, plastic, composite materials, graphene, graphite, carbon fiber, fiberglass material, or combination thereof.   See "The upper shaft 3 has affixed on one end the hand grip I of rubber or other material".
         
Regarding claim 3, McLoughlin teaches 3. The configurable golfing apparatus of Claim 1 wherein the hollow rectangular gripping portion further includes one or more additional internal golf club shaft holders for additional engaging and securely holding the golf club shaft within the hollow rectangular gripping portion.   See Figure 2 wherein there can be considered two holders at item 24 and one holder at item 11.
         
Regarding claim 4, McLoughlin teaches 4. The configurable golfing apparatus of Claim 1 wherein the hollow rectangular gripping portion further includes an additional gripping portion of a per-determined length for more secure and comfortable gripping of the hollow rectangular gripping portion.   See the top part of item 11 which utilizes a larger diameter which can be considered an additional gripping portion.
         
Regarding claim 5, Maan teaches 5. The configurable golfing apparatus of Claim 1 wherein the golf club shaft includes a wood, metal, rubber, plastic, composite materials, graphene, graphite, carbon fiber, or fiberglass material, or combination thereof.   See "The material includes but is not limited to wood, metal, polymer, plastic etc." wherein the use of these materials is the selection of a known preferred material in the art.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the use of these materials are well known in the art and would have been obvious at the time of the invention.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Maan to provide a universal hand grip; and as “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
         
Regarding claim 6, Maan teaches 6. The configurable golfing apparatus of Claim 1 wherein the first and second golf club shaft holders includes a wood, metal, rubber, plastic, composite materials, graphene, graphite, carbon fiber, fiberglass material, or combination thereof.   See "The material includes but is not limited to wood, metal, polymer, plastic etc." wherein the use of these materials is the selection of a known preferred material in the art.  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the use of these materials for the shaft are well known in the art and would have been obvious at the time of the invention.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Maan to provide a universal hand grip; and as “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
         
Regarding claim 7, McLoughlin teaches 7. The configurable golfing apparatus of Claim 1 wherein individual components of the configurable golfing apparatus, are injection molded, extruded, pultruded, pull-winded, 3D-printed, manufactured, assembled, or combinations thereof and comprise one or more different materials.   See the apparatus of McLoughlin is manufactured.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the examiner does not consider the means for how the components are made to bear on the patentability of the product.
         
Regarding claim 8, McLoughlin teaches 8. The configurable golfing apparatus of Claim 1 wherein the golf club shaft inside the hollow rectangular gripping portion complies with all complies with all requirements of the United States Golf Association (USGA) Equipment Rules, Section 2.2, the Shaft, including complying with straightness, bending and flexibility, and twisting and torque, properties and attachment to a golf club head requirement for a golf club shaft.   See 1:11+ which states the use of the club as a regular golf club suggesting that the regular golf club is one which meets the claimed requirements.
         
Regarding claim 9, McLoughlin teaches 9. The configurable golfing apparatus of Claim 1 wherein the hollow rectangular gripping portion complies with all requirements of the United States Golf Association (USGA) Equipment Rules, Section 2.3, the Grip, including complying with cross sectional dimensions, axis of a grip and two grip requirements for a golf club grip.   See 1:11+ which states the use of the club as a regular golf club suggesting that the regular golf club is one which meets the claimed requirements.
         
Regarding claim 10, McLoughlin teaches 10. The configurable golfing apparatus of Claim 1 wherein the hollow rectangular gripping portion provides a plurality of different hand placements and a plurality of additional gripping configurations for both right handed and left-handed golfers.   See Figure 2 wherein the club can be held in multiple different configurations.
         
Regarding claim 11, McLoughlin teaches 11. The configurable golfing apparatus of Claim 1 wherein the first golf club shaft holder further includes a dynamically enterable and removable end cap to seal and protect the first golf club shaft holder and prevent foreign bodies from entering the hollow rectangular gripping portion of the configurable golfing apparatus.   See Figures 2 and 3 which show an end cap on the shaft.
         
Regarding claim 12, McLoughlin teaches 12. The configurable golfing apparatus of Claim 1 wherein the first golf club shaft holder, the second golf club shaft holder, the golf club shaft and the golf club head connection component are dynamically insertable into and removable from the hollow rectangular gripping portion of the configurable golfing apparatus.   See Figure 2 and 3 and note the disclosure which speaks of breaking and reassembling.
         
Regarding claim 13, McLoughlin teaches 13. The configurable golfing apparatus of Claim 1 wherein the first golf club shaft holder, the second golf club shaft holder, the golf club shaft and the golf club head connection component are inserted during a manufacturing process, are integral to the hollow rectangular gripping portion of the configurable golfing apparatus, and are permanently attached to the configurable golfing apparatus.   See Figure 2 and 3 wherein the assembled club can be considered permanently attached as claimed.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the examiner does not view the insertion, integral construction or permanent attachment to bear on the patentability of the product.
         
Regarding claim 23, Case Law teaches 13. The configurable golfing apparatus of Claim 1 wherein the hollow rectangular gripping portion of the configurable golfing apparatus includes pre-determined dimensions of a smaller size to allow the rectangular gripping portion of the configurable golfing apparatus to be used by teen and child golfers whose hands are smaller than adult golfers.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Case Law as “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the use of smaller sized components to allow children to utilize the device is obvious absent persuasive evidence that such configuration was significant.
         
Regarding claim 14, McLoughlin teaches 14. The configurable golfing apparatus of Claim 1 further including a second hollow gripping portion for enclosing the golf club shaft comprising: a hollow hockey stick shaped portion, hollow lacrosse stick shaped portion, a hollow baseball bat shaped portion, a hollow circular, oval, square, triangle, polygon including: a pentagon, hexagon, heptagon, octagon, shaped portion or a hollow graduated shape portion including a hollow small-to-large graduated shaped portion or a hollow large-to-small graduated shaped portion.   See Figure 2 and 3 which show a circular hollow gripping portion.
         
Regarding claim 15, Thaon teaches 15. The configurable golfing apparatus of Claim 1 further including one or more weights with a pre-determined size and shape to easily and securely slide inside the hollow rectangular gripping portion allowing a golf club head attached to the exemplary configurable golfing apparatus to strike a golf ball with a greater force.   See [0013+].  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Thaon to allow for adjusting the moment of inertia of the device (See [0013+]). 
         
Regarding claim 16, Jacquelot teaches 16. The configurable golfing apparatus of Claim 1 further including one or more magnets allowing metal components including ball markers, golf tee holders can or bottle openers and other metal objects to be temporarily attached to an exterior surface of the hollow rectangular gripping portion.   See item 60 which is a magnet to attach metal objects thereto.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Jacquelot to provide means for maintaining items on the device; reference the supreme courts rationale (a) above wherein (A) Combining prior art elements according to known methods to yield predictable results is an indication of obviousness.
         
Regarding claim 17, Cho teaches 17. The configurable golfing apparatus of Claim 1 further including a transparent material allowing advertising materials or other types of promotional materials to be inserted into the hollow rectangular gripping portion to advertise or promote goods or services on one or more of the four sides hollow rectangular gripping portion.   See [0046+]; Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the use of these materials are well known in the art and would have been obvious at the time of the invention.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Cho to allow Indica there within to be easily read by the user; reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))
         
Regarding claim 18, Youk teaches 18. The configurable golfing apparatus of Claim 1 further including a lighting component visible on one or more of the four sides of the hollow rectangular gripping portion comprising: incandescent light bulbs, Light Emitting Diodes (LED) light bulbs or other types of lighting components, on and off switch component and a battery component connected with an electrical circuit.   See Fig. 4-8.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Youk to provide a guiding light to the user, such could be beneficial for finding the device when used during low light conditions; reference the supreme courts rationale (A) Combining prior art elements according to known methods to yield predictable results is an indication of obviousness.
         
Regarding claim 19, Bose teaches 19. The configurable golfing apparatus of Claim 1 further including one or more audio components, including wireless speakers, one or more visual components including a display screen, on and off switch component and a battery component connected with an electrical circuit on or within the hollow rectangular gripping portion to accept and play audio information and visual information.   See Figure 41a which shows a smart phone connected to a golf club which may be easily connected to the gripping portion of the instant invention as claimed.  A smart phone includes the elements as claimed.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Bose to provide means for speakers and display to be mounted to the device; reference the supreme courts rationale (A) Combining prior art elements according to known methods to yield predictable results is an indication of obviousness.
         
Regarding claim 20, McDonnell teaches 20. The configurable golfing apparatus of Claim 1 further including an accelerometer component on or within the hollow rectangular gripping portion used to measure and record a path of the golf head as it is swung and a force by which the configurable golfing apparatus impacts a golf ball and including a stroke recording component application for counting each time the accelerometer component exceeds a pre-determined force including a force when the configurable golfing apparatus impacts the golf ball and a wireless component allowing accelerometer component and the stroke recording component application to send accelerometer data and stroke recording data wirelessly to an external network device with one or more processors including a smart phone, wearable network device, electronic tablet, Internet of Things (IoT) network device, laptop computer or desktop computer.   See "The recess may also include a battery, solenoid, sensors (accelerometers, gyroscopes, magnetometers, switches, or other electric or mechanical device, or a combination thereof.".
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with McDonnell as (A) Combining prior art elements according to known methods to yield predictable results is an indication of obviousness.
         
Regarding claim 21, McDonnell teaches 21. The configurable golfing apparatus of Claim 1 further including includes one or more raised letters or raised graphical objects on one or more of its four sides of the hollow rectangular gripping portion allowing advertising materials or other types of promotional materials to be displayed directly on the hollow rectangular gripping portion to advertise or promote goods or services on the one or more of the four sides hollow rectangular gripping portion.   See Figure 10 which shows the graphics/letters; Additionally, the courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  The examiner finds no evidence to support a finding of a new and unobvious relationship between the letters/graphics and the gripping portion.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with McDonnell as (A) Combining prior art elements according to known methods to yield predictable results is an indication of obviousness.
         
Regarding claim 22, McLoughlin teaches 22. A configurable golfing apparatus, comprising in combination: a hollow rectangular gripping portion functioning as a golf club shaft; and a golf club head connection component for dynamically inserting and removing one or more different golf club heads into the hollow rectangular gripping portion, the golf club head connection component attached to a second bottom end of the hollow rectangular gripping portion, the hollow rectangular gripping portion providing a plurality of new rectangular gripping points and positions on the configurable golfing apparatus and complying with cross sectional dimensions, axis of a grip and two grip requirements for golf club grips used by professional golfers, the hollow rectangular gripping portion fully operational as the golf club shaft and complying with straightness, bending and flexibility, twisting and torque, properties and golf club head attachment requirements for golf club shafts used by professional golfers.   See Figure 2; item 11, 13, 8, 24. 
Maan does teach a hollow rectangular gripping portion See "the present invention provides a universal hand grip having a cross-section of a shape including but not limited to circular, rectangular, truncated square pyramidal structure, truncated rectangular pyramidal structure, brick taper, oval, egg shape.".
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify McLoughlin with Maan to provide a universal hand grip; and as “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711